 Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 1 of 9 PageID 86




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

TREPKO, INC.,
                                               CASE NO.: 8:20-cv-00464-CEH-JSS
        Plaintiff,

v.

GOLDEN WEST TRADING, INC.,

     Defendant.
____________________________/

        DEFENDANT’S, GOLDEN WEST TRADING, INC., MOTION TO DISMISS
        PLAINTIFF’S COMPLAINT FOR LACK OF PERSONAL JURISDICTION

        Defendant, GOLDEN WEST TRADING, INC. (“GWT”), by and through its

undersigned counsel and pursuant to Federal Rule of Civil Procedure 12(b)(2), hereby

files this Motion to Dismiss for Lack of Personal Jurisdiction and Incorporated

Memorandum of Law. As will be more fully set forth below, Plaintiff, TREPKO, INC.

(“TREPKO”), lacks personal jurisdiction over GOLDEN WEST TRADING, INC. Plaintiff

has failed to plead facts to substantiate personal jurisdiction. Further, GWT does not

have systematic and continuous contacts with the State of Florida to satisfy due process

requirements.

                                   BACKGROUND

        Plaintiff, TREPKO, has brought a multi-count Complaint against GWT alleging

GWT breached its contract, or was otherwise unjustly enriched, in leasing certain

machinery associated with food preparation pursuant to a lease agreement entered into

on or about May 9, 2019. (Count I – Breach of Contract; Count II – Unjust Enrichment).

Further, TRPEKO alleges GWT converted said equipment when it failed to return the



                                           1

LEGAL/128415478.v1
 Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 2 of 9 PageID 87




equipment upon demand after allegedly not making lease payments. (Count III –

Conversion; Count IV – Replevin).

        Plaintiff alleges that GWT is an active California corporation with its principal place

of business in California. (Paragraph 2 of Plaintiff’s Complaint). On or about March 7,

2018, a lease was executed between GWT and TREPKO for food container filling

equipment. (Paragraph 5 of Plaintiff’s Complaint). The location where the lease was

executed and negotiated was not alleged in the Complaint.

        However, the Affidavit of Richard Lunsford attached hereto as Exhibit “A” states

the lease was signed in California. During the period of the lease, Plaintiff made multiple

onsite visits to conduct equipment servicing in California (Paragraphs 7 & 8 of Plaintiff’s

Complaint). These individuals travelled from the country of Poland. See the Affidavit of

Richard Lunsford attached hereto as Exhibit “A.”

        Plaintiff does not allege any contacts between GWT and Florida other than

entering into the Contract at issue.

                                        ARGUMENT

I.      PLAINTIFF LACKS PERSONAL JURISDICTION OVER GWT.

        It is axiomatic that for a defendant to be subject to the jurisdiction of a state court

the defendant must have certain minimum contacts with the state in order to put the

defendant on notice pursuant to the Due Process Clause of the Fourteenth Amendment.

        The Florida Supreme Court has articulated a two step inquiry to determine whether

an individual or corporation is subject to personal jurisdiction within the State of Florida.

First, the court must determine the complaint alleges sufficient jurisdictional facts to bring

the action within the ambit of Florida's long-arm statute. Wendt v. Harowitz, 822 So. 2d

1252 (2002); Laufer v. Troy R. Brown, 213 U.S. APP. LEXIS, 1461 (11th Cir. 2013), Kim
                                               2

LEGAL/128415478.v1
 Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 3 of 9 PageID 88




v. Keenan, 71 F Supp. 2d 1228 (1232) (M.D. Fla. 1999). If the Complaint does allege

sufficient jurisdictional facts to bring the action within the scope of Florida's long-arm

statute, the next inquiry is whether there are sufficient minimum contacts to satisfy due

process requirements. Wendt v. Harowitz, 822 So. 2d 1252 (2002); International Shoe

Company v. Washington, 326 U.S. 310, 319 (1945); Laufer v. Troy R. Brown, 213 U.S.

App. LEXIS, 1461 (11th Cir. 2013). In analyzing whether a non-resident has the requisite

minimum contacts with a foreign state to justify personal jurisdiction, courts should

determine whether the non-residents conduct with the forum state is such that it would

reasonably anticipate being hauled into court. World Wide Volswagon Corp. v. Woodson,

444 U.S. 286, 296 (1980). In order for a non-resident to anticipate being hauled into a

Florida court there must be some act by which a defendant purposely avails himself of

the privilege of conducting activities within Florida which invokes the benefits and

protections of its laws. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 747-475 (1985);

Arch Aluminum and Glass Company, Inc. v. Danny M. Hainey, 964 So. 2d 228 (Fla. 4th

DCA 2007).

        In order to challenge jurisdiction under Florida's long-arm statute, the court must

examine the four corners of the complaint to determine if the pleading sufficiently alleges

a basis for jurisdiction. Supporting facts need not be pled. Buckingham, Doolittle and

Burroughs, LLP v. Kar-Kare Automotive Group, Inc., 987 So. 2d 818 (Fla. 4th DCA 2008).

However, for purposes of challenging the second prong, i.e. minimum contacts, a

non-resident defendant must file affidavits in support of his position. The burden then

shifts to the Plaintiff to prove by affidavit the basis upon which jurisdiction may be

obtained. Id. at 821.



                                             3

LEGAL/128415478.v1
 Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 4 of 9 PageID 89




        Section 48.193, Florida Statutes, entitled "Acts Subjecting Person to Jurisdiction

of Courts of State" states in pertinent part as follows:

                (a) Any person, whether or not a citizen or resident of this
                    state, who personally or through an agent does any of the
                    acts enumerated in this subsection thereby submits
                    himself or herself and, if he or she is a natural person, his
                    or her personal representative to the jurisdiction of the
                    courts of this state for any cause of action arising from the
                    doing of any of the following acts:

                     (7) Breaching a contract in this State by failing to perform
                         duties required by the contract to be performed in this
                         State.

Fla. Stat. §48.193 (2019).

        A.      Plaintiff Has Failed to Satisfy The Pleading Requirement For Specific
                Jurisdiction.

        TREPKO must plead facts sufficient to bring the action within the ambit of Florida’s

Long Arm Statute. Woodruff-Saywer v. Ghilotti, 255 So. 3d 423 (Fla. 3rd DCA 2018).

TREPKO may allege facts sufficient to show the Defendant’s actions fit in one (1) or more

of the subsections of the Statute, or otherwise track the language of the Statute to bring

the cause within the ambit of the Statute. Venetian Salami v. Parthenais, 554 So. 2d 199

(1989).

        In this case, TREPKO’s Complaint is void of alleged facts sufficient to show that

GWT’s actions fit within Florida’s Long Arm Statute. TREPKO states a conclusion that

jurisdiction is proper in this Court.      (Paragraph 3 of Plaintiff’s Complaint).   Further,

TREPKO alleges the Contract delineates that Florida Law governs and that dispute

resolution must be carried out in Florida. (Paragraph 4 of Plaintiff’s Complaint). However,

there is no forum selection clause contained within the Contract. Further, undertaking

dispute resolution is not akin to requiring the Parties to litigate in a particular forum.


                                                4

LEGAL/128415478.v1
    Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 5 of 9 PageID 90




TREPKO does not set forth any facts to substantiate any acts that would trigger Florida’s

Long Arm Statute. TREPKO does not allege: a) GWT committed a tortious act within the

state of Florida; b) GWT owned, used, possessed or held a mortgage within the state of

Florida; c) GWT contracted in insure a risk in the state of Florida; d) GWT was involved

in a family matter in Florida; e) GWT caused injury to persons or property within the state

of Florida and which damage arose out of an act or omission by the Defendant outside

the state and the Defendant was engaged in solicitation of services within Florida or

products, materials or things processed, serviced or manufactured by the Defendant were

used or consumed within the state of Florida; and f) GWT breached its Contract with

TREPKO in this state by failing to perform an act required by the Contract in this state.1

        Outside of the allegation that jurisdiction is proper in this Court there are no

allegations which would trigger specific jurisdiction under Florida’s Long Arm Statute.

        In Conclusion, TREPKO has failed to plead sufficient facts to invoke specific

jurisdiction under Florida’s Long Arm Statute.

        B.       Plaintiff Cannot Set Forth Facts to Satisfy the Due Process
                 Requirement of the Fourteenth Amendment.

        Whether allegations satisfy Florida’s Long Arm Statute is not dispositive as to

whether personal jurisdiction can be established over GWT. The touchstone of personal

jurisdiction is whether the defendant purposely established “minimum contacts” with the

forum state. Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985).

        The Eleventh Circuit has set forth a three (3) part test to decide whether the

minimum contacts requirement is met. First, the contact must be related to the plaintiff’s




1 There are several additional enumerated acts which trigger Florida’s Long Arm Statute but which are inapplicable
to GWT.
                                                        5

LEGAL/128415478.v1
 Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 6 of 9 PageID 91




cause of action. Second, the contact must involve some act by which the defendant

purposely avails himself of the privilege of conducting activities within the forum. And

third, the defendant’s contact with the forum must be such that defendant should

reasonably anticipate being hauled into court. Vermeulen v. Renault USA, Inc., 985 F 2d

1534 (11th Cir. 1993).

        When a forum seeks to assert specific personal jurisdiction over a non-resident,

due process requires that the defendant have “fair warning” that a particular activity may

subject him/her to enter the jurisdiction of a foreign sovereign. Burger King Corp. v.

Rudzewicz, 471 U.S. 462 (1985). The fair warning requirement is satisfied if defendant

has purposely directed his activities at residents of the forum, and the litigation results

from alleged injuries that arise out of, or relate to those activities. Rudzewicz 471 U.S. at

471. Jurisdiction is proper if the defendant’s contact with the forum proximately resulted

from actions by the defendant himself that created a substantial connection with the forum

state. Id.

        The Court in Venetian Salami Co. v. Parthenais, 554 So. 2d 199 (1989), held that

the mere proof of any one of the enumerations set forth in section 48.193 as the basis for

obtaining jurisdiction of non-residents does not automatically satisfy the due process

requirements of minimum contacts Id. The court further explained that satisfying the

pleading requirements under section 48.193(1) does not end the inquiry as to personal

jurisdiction. Instead, the defendant wanting to contest the allegations of a complaint

regarding personal jurisdiction may raise the argument of minimum contacts by filing an

affidavit in support of his position. Id. The burden then shifts to the Plaintiff to prove by

affidavit the basis upon which jurisdiction can be obtained. Id. If the facts stated in each

party’s affidavit are not conflicting then the trial judge can resolve the legal issue on the
                                             6

LEGAL/128415478.v1
 Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 7 of 9 PageID 92




basis of the affidavits. World Class Yachts v. Wendell H. Murphy, Jr., 731 So. 2d 798

(Fla. 4th DCA 1999). Once the burden shifts to the defendant to make a prima facia

showing of the inapplicability of the Long Arm Statute, the plaintiff is then required to

substantiate the jurisdictional allegations in the complaint by affidavit(s) or other

component proof and not merely reiterate the factual allegations in the complaint. Electro

Engineering Products v. Lewis, 352 So. 2d 862 (1977).

        In this case, GWT has filed an affidavit which directly disputes GWT having

sufficient minimum contacts with the State of Florida. GWT has attested it does not

market in the State of Florida. GWT has no physical presence in the State of Florida.

GWT does not bank in the State of Florida. GWT has no sales people in the State of

Florida. GWT does not manufacture any product in the State of Florida. Additionally, the

equipment that is the subject of Plaintiff’s Complaint is located in the State of California.

The technicians who service the equipment originate from the country of Poland.

Additional parts came from Poland. The actual lease agreement was entered into in

Vernon, California and the initial contact between TREPKO and GWT occurred at a trade

show outside the State of Florida. GWT does not utilize written or electronic solicitations

into Florida in order to achieve business. GWT owns no real estate in the State of Florida

and does not hold any assets in the State of Florida.

        Based upon the foregoing, the Affidavit attached demonstrates there are

absolutely no facts to support minimum contacts sufficient to demonstrate GWT purposely

availed itself of the privilege of conducting business in the State of Florida.




                                              7

LEGAL/128415478.v1
 Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 8 of 9 PageID 93




                                       CONCLUSION

        In conclusion, Plaintiff’s Complaint should be dismissed for lack of personal

jurisdiction over GWT as Plaintiff has not set forth any allegations to satisfy Florida’s long-

arm statute.

        Additionally, even if Plaintiff were to plead facts sufficient to fall under Florida’s

Long Arm Statute, traditional notions of fair play and substantial justice would preclude a

finding of personal jurisdiction as the affidavit prepared by GWT demonstrates insufficient

minimum contacts with the State of Florida.                 The affidavit of GWT filed

contemporaneously with the Motion to Dismiss establishes no minimum contacts to

satisfy the Fourteenth Amendment to the U.S. Constitution.

        WHEREFORE, for all the foregoing reasons, Defendant, GOLDEN WEST

TRADING, INC., hereby moves this Court to dismiss Plaintiff’s Complaint for lack of

personal jurisdiction, together with such other and further relief as this Court may deem

just and proper.

                                                   Respectfully submitted,


                                                   MARSHALL, DENNEHEY, WARNER,
                                                   COLEMAN & GOGGIN, P.A.

                                                   By: /s/ Adam C. Herman
                                                   ADAM C. HERMAN, ESQ.
                                                   Florida Bar No. 0146961
                                                   Landmark Center One
                                                   315 E. Robinson Street, Suite 550
                                                   Orlando, FL 32801-2719
                                                   Telephone: 407-420-4380
                                                   Fax: 407-839-3008
                                                   E-Mail: acherman@mdwcg.com
                                                           dtbroxson@mdwcg.com
                                                   Attorneys for Defendant, GOLDEN
                                                   WEST TRADING, INC.


                                              8

LEGAL/128415478.v1
 Case 8:20-cv-00464-CEH-JSS Document 8 Filed 03/13/20 Page 9 of 9 PageID 94




                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on March 13, 2020 I electronically filed the foregoing with

the Clerk of Court by using CM/ECF system which will send a copy of the Notice of

Electronic Filing to the following: : Joseph Kennett, Esq. (counsel for Plaintiff), Brick

Business Law, P.A., 3413 W. Fletcher Ave., Tampa, FL 33618


                                         /s/Adam C. Herman                         .
                                         Attorney




                                            9

LEGAL/128415478.v1
